DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.
 Allowable Subject Matter
Claims 1-2, 4-12, 14-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the insulating layer physically contacts the recess and a top surface of the lead frame that is adjacent to the recess and forming at least one conductive pattern over the insulating layer; wherein, the at least one conductive pattern comprises a plurality of electrical connections to connect with the plurality of pins and at least one first I/O terminal of the electronic device;
In claim 11, by the limitation the insulating layer is formed over the plurality of metal parts and the electronic device, is extended across a top surface of the metallic frame and the recess, and extends into a vacancy between the plurality of metal parts;
In claim 21, by the limitation of the insulating layer formed over the lead frame and conductive element, wherein the insulating layer extends into a vacancy between the plurality of pins and forming at least one conductive pattern layer over the insulating layer, wherein the at least one conductive pattern layer comprises a plurality of electrical connections to connect with the plurality of pins and at least one first I/O terminal of the conductive element.
Claims 2 and 4-10 depend on claim 1.  Claims 12, 14-17 and 19-20 depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/10/2021